NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            SEP 09 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
UNITED STATES OF AMERICA,                        No. 15-30020

              Plaintiff - Appellee,              D.C. No. 4:05-cr-00121-SEH-2

 v.
                                                 MEMORANDUM*
JEREMIAH CLAY PRESTON,

              Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                           Submitted August 31, 2015**
                              Seattle, Washington

Before: GOODWIN, GOULD, and IKUTA, Circuit Judges.

      Jeremiah Clay Preston appeals from the district court’s order denying his

motion for a reduction of sentence under 18 U.S.C. § 3582(c)(2). We have




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. United

States v. Trujillo, 713 F.3d 1003, 1008 n.3 (9th Cir. 2013). We vacate and remand.

      Preston moved for a reduction of sentence because his sentence was above

the amended Sentencing Guidelines range, presenting nonfrivolous arguments

based on the factors set forth in 18 U.S.C. § 3553(a). Because the district court

failed to explain its reasons for rejecting Preston’s arguments, we vacate the order

and remand for further proceedings. See 18 U.S.C. § 3582(c)(2) (the district court

may “reduce the term of imprisonment, after considering the factors set forth in

section 3553(a) to the extent that they are applicable, if such a reduction is

consistent with applicable policy statements issued by the Sentencing

Commission”); Trujillo, 713 F.3d at 1009 (“The district court’s duty to consider

the § 3553(a) factors necessarily entails a duty to provide a sufficient explanation

of the sentencing decision to permit meaningful appellate review.”); United States

v. Carty, 520 F.3d 984, 992-93 (9th Cir. 2008) (en banc) (“[W]hen a party raises a

specific, nonfrivolous argument tethered to a relevant § 3553(a) factor . . . , then

the judge should normally explain why he accepts or rejects the party’s position.”).

      The parties shall bear their own costs on appeal.

      VACATED and REMANDED.